Exhibit 99.2 FLORIDA INSURANCE GUARANTY ASSOCIATION, INC. A Florida Nonprofit Corporation P.O. Box 14249 • Tallahassee, Florida 32317 Telephone:850/386-9200 • Fax:850/523-1887 www.figafacts.com To:All Member Insurers From: Sandra J. Robinson, Executive Director Notice of 2012 Assessment Pursuant to Florida Statute 631.57(3)(a) and based on the recommendation by the Florida Insurance Guaranty Association, Inc., the Office of Insurance Regulation has issued an Assessment Levy to all member insurers writing premium in the All Other lines of business in the state of Florida. These lines include: LOB LOB Description LOB LOB Description FIRE OTHER LIABILTY ALLIED LINES OTHER LIABILITY - OCCURRENCE FARMOWNERS MULTIPLE PERIL PRODUCTS LIABILITY HOMEOWNERS MULTIPLE PERIL PRODUCTS LIABILITY - OCCURRENCE COMMERCIAL MULTIPLE PERIL (NON-LIABILTY PORTION) PRODUCTS LIABILITY - CLAIMS-MADE COMMERCIAL MULTIPLE PERIL (LIABILTY PORTION) AIRCRAFT INLAND MARINE BURGLARY AND THEFT MEDICAL MALPRACTICE BOILER AND MACHINERY EARTHQUAKE Enclosed you will find an invoice stating your organizations 2011 Net Direct Written Premium (less Dividends paid to policyholders) as reported by the NAIC, Also included for your reference are the following: • Assessment Levy• Assessment Certification • Notice of Rights The 0.9% assessment is payable on or before December 31, 2012, An Invoice has been included with this Notice.
